     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 1 of 46



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
REPUBLIC OF TURKEY,                                               :
                                                                  :
                  Plaintiff-Counterclaim Defendant,               :
                                                                  : Case No.: 17-Civ. 3086 (AJN)
             v.                                                   :
                                                                  :
CHRISTIE’S, INC.,                                                 :
                                                                  :
                  Defendant,                                      :
                                                                  :
MICHAEL STEINHARDT,                                               :
                                                                  :
                  Defendant-Counterclaimant,                      :
                                                                  :
ANATOLIAN MARBLE FEMALE IDOL OF                                   :
KILIYA TYPE,                                                      :
                                                                  :
                  Defendant-in-rem.                               :
----------------------------------------------------------------- x



                   PLAINTIFF’S PRETRIAL MEMORANDUM OF LAW




                                                       HERRICK, FEINSTEIN LLP
                                                       2 Park Avenue
                                                       New York, New York 10016
                                                       (212) 592-1400 (Phone)
                                                       (212) 592-1500 (Fax)

                                                       Attorneys for Plaintiff Republic of Turkey




Lawrence M. Kaye, Esq.
Victor J. Rocco, Esq.
Howard N. Spiegler, Esq.
       Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 2 of 46



                                                    TABLE OF CONTENTS
                                                                                                                                          Page

TABLE OF AUTHORITIES ........................................................................................................ ii

PRELIMINARY STATEMENT .................................................................................................. 1

STATEMENT OF FACTS .......................................................................................................... 2

I.        Introduction ....................................................................................................................... 2

          A.         Factual Background Prior to the Commencement of This Action ........................ 2

          B.         Christie’s Admissions Concerning the 1906 Ottoman Decree ............................. 9

          C.         Turkey’s Enforcement of Its Antiquities Laws and Its Diligence
                     in Bringing This Action ...................................................................................... 10

          D.         The Idol Was Unearthed in and Removed from Turkey..................................... 13

          E.         The Idol Was Illegally Removed from Turkey in the 1960s .............................. 15

          F.         The Conduct of Defendants and the Prior Possessors When
                     Acquiring the Idol ............................................................................................... 15

ARGUMENT ............................................................................................................................. 24

I.        This Court Has Conclusively Determined Several Legal Issues .................................... 24

II.       Turkey Will Prove All of the Elements of Its Claims ..................................................... 26

          A.         Turkey Will Prove that the Idol Was Found Within
                     and Removed from Turkey ................................................................................. 28

          B.         Plaintiff Will Prove that the Idol Was Found in Turkey
                     During the Period that the 1906 Decree Was in Effect ....................................... 30

III.      Defendants’ Conduct Bars Their Laches Defense and Defendants
          Will Fail to Meet Their Burden to Prove This Defense .................................................. 32

CONCLUSION ........................................................................................................................... 42




                                                                       i
       Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 3 of 46



                                               TABLE OF AUTHORITIES
                                                                                                                                  Page

                                                          Federal Cases
666 Drug, Inc. v. Tr. of 1199 SEIU Health Care Emps. Pension Fund,
   12-CV-1251, 2013 WL 4042614 (S.D.N.Y. Aug. 8, 2013),
   aff’d, 571 F. App’x 51 (2d Cir. 2014) ................................................................................35, 39

Airlines Reporting Corp. v. S & N Travel, Inc.,
    58 F.3d 857 (2d Cir. 1995).......................................................................................................33

Aris-Isotoner Gloves, Inc. v. Berkshire Fashions, Inc.,
    792 F. Supp. 969 (S.D.N.Y.), aff’d, 983 F.2d 1048 (2d Cir. 1992) ...................................32, 33

Arkwright-Bos. Mfrs. Mut. Ins. Co. v. Truck Ins. Exch.,
   979 F. Supp. 155 (E.D.N.Y. 1997), vacated in part sub nom. on other
   grounds, 173 F.3d 843 (2d Cir. 1999) .....................................................................................32

Brown v. Mitchell-Innes & Nash, Inc.,
   2009 WL 1108526 (S.D.N.Y. April 24, 2009) ........................................................................39

Deweldon, Ltd. v. McKean,
   125 F.3d 24 (1st Cir. 1997) ......................................................................................................39

Keystone Driller Co. v. General Excavator Co.,
   290 U.S. 240 (1933) .................................................................................................................33

Mason v. Jamie Music Pub. Co.,
  658 F. Supp. 2d 571 (S.D.N.Y. 2009)......................................................................................38

Pavers & Rd. Builders Dist. Council Pension Fund by Montelle
   v. Nico Asphalt Paving, Inc.,
   248 F. Supp. 3d 374 (E.D.N.Y. 2017) ...............................................................................35, 39

PenneCom B.V. v. Merrill Lynch & Co.,
   372 F.3d 488 (2d Cir. 2004).....................................................................................................34

Schoeps v. Museum of Modern Art,
   594 F. Supp. 2d 461 (S.D.N.Y. 2009)................................................................................34, 35

Sotheby’s, Inc. v. Shene,
   2009 WL 762697 (S.D.N.Y. March 23, 2009) ........................................................................37

United States v. Portrait of Wally,
   2002 WL 553532 (S.D.N.Y. Apr. 12, 2002)......................................................................32, 39


                                                                    ii
        Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 4 of 46



United States v. Schultz,
  333 F.3d 393 (2d Cir. 2003)................................................................................................26, 28

Vineberg v. Bissonnette,
   529 F. Supp. 2d 300 (D.C.R.I. 2007), aff’d, 548 F.3d 50 (1st Cir. 2008)................................37

                                                              State Cases
In re Flamenbaum,
    22 N.Y.3d 962 (2013) ........................................................................................................37, 38

Reif v. Nagy,
    175 A.D.3d 107 (1st Dep’t 2019) ............................................................................................37

Solomon R. Guggenheim Found. v. Lubell,
   153 A.D.2d 143 (1st Dep’t 1990), aff’d, 77 N.Y.2d 311 (1991) ...........................32, 34, 37, 39

                                                                 Statutes
Fed. R. Civ. P. 44.1 ........................................................................................................................28




                                                                     iii
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 5 of 46



       The Republic of Turkey (the “Republic” or “Turkey”) respectfully submits this pretrial

memorandum pursuant to this Court’s Individual Practices in Civil Cases Rule 6.C in advance of

the trial (currently adjourned sine die). For the reasons discussed herein, Plaintiff will establish

all of the elements of its claims and Defendants’ defenses will fail factually and as a matter of law.

Accordingly, Plaintiff’s requests for relief should be granted in their entirety.

                                 PRELIMINARY STATEMENT

       Turkey commenced this action to recover an invaluable piece of its cultural property (the

“Idol”), a rare and ancient artifact that was looted from its territory in violation of its antiquities

ownership law. Defendants tried and failed to have this case dismissed on the pleadings, then by

summary judgment by, inter alia, challenging the validity of that ownership law and alleging that

the action was untimely under the relevant statute of limitations. As a result, the Court has

conclusively determined several legal issues that will govern this case and do not need to be

relitigated at trial. See Opinion and Order so ordered on September 30, 2019 (the “Opinion and

Order” Dkt. No. 285).

       As for the remaining issues, Turkey will present factual and expert testimony that will

prove its claims in their entirety. For their parts, Defendants offer no credible evidence to refute

the overwhelming circumstantial evidence offered by the Republic that, in violation of Turkey’s

state ownership law, in the 1960s, the Idol was illegally excavated in Turkey, removed from

Turkey and brought to the U.S., where it was acquired shortly thereafter by Alastair Martin, a

renowned collector of antiquities. Instead of evidence, Defendants rely on pure surmise and

baseless speculation to urge that the Idol may have been found elsewhere, outside of Turkey and

at a time when Turkey did not own newly discovered antiquities found within its borders. Distilled

to its essence, their defense is an empty protest: “anywhere but Turkey,” the historic and only
                                                  1
        Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 6 of 46



known home of all Kiliya-type figurines. Moreover, Turkey will show that Defendants’ conduct

when acquiring the Idol, and their disparagement of foreign ownership laws like Turkey’s, and

callous disregard for the provenance of the Idol, demonstrate that they eschewed vigilance, have

not been prejudiced by any delay and come into this Court with unclean hands. As a result, besides

being unable to satisfy their burden of proof of all of the elements of laches, and as we argue at

greater length, in an accompanying motion in limine dated April 24, 2020 (the “Motion In

Limine”), Defendants should be barred from asserting this equitable defense in this case.

                                    STATEMENT OF FACTS

   I.       Introduction

         The subject matter of this action, the Defendant-in-rem, is an Anatolian marble female idol

of Kiliya-type, currently in the possession of Defendant Christie’s, Inc. (“Christie’s”), having been

consigned to it for auction by Defendant Michael Steinhardt (“Steinhardt”). The Republic claims

ownership of the Idol and seeks its return to Turkey. (Opinion and Order at 2, 3)

         The testimony and documentary evidence expected to be introduced at trial will establish

the following material facts.

            A. Factual Background Prior to the Commencement of This Action

         In or around 1961, Alastair and Edith Martin (the “Martins”) acquired the Idol for

$12,500.00. This is the earliest known provenance for the Idol and means that it must have been

excavated and removed from Turkey prior to that time. In fact, there is no prior record of its

discovery or ownership and Defendants have never offered or suggested anything to the contrary.

One thing is certain, and that is that this ancient and very valuable object did not materialize from

nowhere. The Martins acquired the Idol from J.J. Klejman Gallery, a New York gallery. Alastair

Martin selected the Idol from a “group” of “several” Kiliya figurines he was offered at the time by
                                                  2
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 7 of 46



J.J. Klejman (“Klejman”). Klejman is long dead but during the 1960s, he had a reputation as a

favorite “dealer-smuggler” among his customers, like the Metropolitan Museum of Art (“the

Met”), to which he sold looted antiquities. Although Klejman’s specialty was in antiquities from

Syria and Lebanon, he was well-known for dealing in looted Turkish antiquities. The best known

of these antiquities, the “Lydian Hoard,” was returned to the Republic in 1993 by the Met, after

years of a very public litigation (from 1987 to 1993), because they had been looted from Turkey.

       Kulaksizlar, located in modern-day Turkey, is the home of the only workshop known to

have produced Kiliya-type idols. The Kulaksizlar workshop dates to the third quarter of the fifth

millennium BC, specifically in or around the later Middle Chalcolithic period in Turkey (4500–

4300 BC). The Idol is an extremely rare artifact. It belongs to a Kiliya figurine tradition that is

distinctive to Anatolia, which is entirely contained within the modern boundaries of Turkey.

Looting of ancient sites in Kulaksizlar was widespread in the 1960s.

       There is no record that the Idol ever belonged to anyone, including a museum or an

inventoried collection, before the Martins’ acquisition of the Idol from Klejman. The Martins thus

purchased it with no record of prior ownership – so the only known provenance for this six-

thousand-year-old treasure begins in 1961. The only known written provenance for the piece,

which was authored and published by Christie’s for its auction sale catalogue in 2017, inexplicably

coincides with the year it was first loaned to the Met, not five years earlier when it was purchased

by the Martins. In 1966, the Martins loaned the Idol, a part of their so-called “Guennol Collection,”

to the Met. The Met accepted the piece from the Martins with no record of ownership before 1961

when the Martins bought the Idol from Klejman. Alastair Martin sat on the board of trustees of

the Brooklyn Museum and in 1968, was elected an honorary trustee of the Met and served until



                                                 3
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 8 of 46



1992, and acted in an advisory role on the Met’s acquisitions committee from 1984 to 1992. He

maintained a close relationship with the Met for many years.

       In 1983, the Martins removed the Idol from their Guennol Collection and transferred it to

Buttercup Beta Corporation, owned by their son, Robin Martin, and his children. Between 1966

and 1993, the Idol was on loan to the Met, and in 1993, it was returned to Robin Martin following

his request.   An annotated volume of the collection catalogue, published as The Guennol

Collection, (Volume 2, The Metropolitan Museum of Art, New York 1982), in Alastair Martin’s

personal archives located at the Brooklyn Museum, contains the following handwritten annotation

alongside the entry for the Kiliya Idol: “1990 Turkey may present a problem here, be careful.”

       Within a month after Robin Martin received the Idol back from the Met, on July 16, 1993,

the Merrin Gallery, a New York antiquities dealer, acquired it from Buttercup Beta Corporation.

Steinhardt and his wife, in turn, jointly acquired the Idol from the Merrin Gallery for $1,500,000

on or around August 16, 1993. Before acquiring the Idol, Steinhardt received a fax from the Merrin

Gallery, which contained an essay by Prudence Harper, then of the Met, stating that the Idol was

of a class of figurines “found” in Anatolia. Steinhardt testified that he considers Prudence Harper’s

essay to be accurate.

       The so-called Judy and Michael Steinhardt Collection loaned the Idol back to the Met in

1999 where it remained until 2007 when it was returned to Steinhardt. Steinhardt boasts of his

decades-long close relationship with the Met, which he describes as “one of [his] particularly

favorite institutions” and to which he has contributed substantial sums and loaned various objects

over the years.    Since the 1980s or 1990s Steinhardt has been a member of the Met’s

“Philadorphia” committee (he is apparently referring to the “Friends of Greek and Roman Art:

Philodoroi”), which committee advises on the “political circumstances of collecting Greek and
                                                 4
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 9 of 46



Roman art.” He and his wife have also served on the Visiting Committees for the Ancient Near

East Department and the Greek and Roman Department since the 1990s and even have an ancient

Greek Art gallery at the museum named after them.

       On or about March 1, 2017, Steinhardt entered into an agreement with Christie’s to consign

the Idol for sale. Steinhardt agreed to appoint Christie’s as his exclusive agent to sell the Idol by

auction. On or about March 2, 2017, Steinhardt consigned the Idol to Christie’s for sale; it was

delivered to Christie’s that same day.

       Christie’s identified “Turkey” as the Idol’s “Country of Origin” in the Provenance and

Country of Origin Declaration (which Christie’s explicitly advises signatories may be provided to

governmental authorities) it prepared on or about March 15, 2017. Steinhardt subscribed to and

certified the Declaration on March 23rd. Likewise, in a draft press release announcing the

upcoming sale of the Idol at Christie’s, which it prepared on or about March 16, 2017, the Idol is

identified as coming “from Turkey.” The description was subsequently deleted, pursuant to an

email from Max Bernheimer (“Bernheimer”), the long-time head of Christie’s Antiquities

Department, who, in directing the deletion, remarked: “I would remove ‘from Turkey’[.] Why

poke them in the eye?” Bernheimer, in his direct testimony trial declaration, admits that he said

this, but now spins his remark to mean that he only meant that the Idol could have been discovered

somewhere else. But that plainly is not what he said. Nor did he offer that simple observation as

an explanation at the time and he does not explain why he did not simply say what he meant. More

importantly, he does not even try to explain why he used the term “poke them in the eye,” why,

by identifying the Idol as coming from Turkey, Turkey was being “poke[d] in the eye,” or why he

wished to avoid possibly letting Turkey know that Christie’s was offering an Anatolian antiquity

for auction, despite the Idol’s obvious and acknowledged Turkish origin. No one from Christie’s
                                                 5
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 10 of 46



bothered to simply contact Turkey to ask if there indeed would be a problem if Turkey was

mentioned, as Bernheimer had anticipated. In fact, what Bernheimer meant by his obvious

comment is precisely what he feared, and that is that by mentioning Turkey, he would have roused

Turkey’s suspicions that the Idol was discovered there and belonged to the Turkish state.

       Despite Bernheimer’s edits, an interdepartmental presentation made at Christie’s on or

about March 21, 2017 acknowledged that the Idol is the “‘Turkish cousin’ of the Cycladic (Greek)

Schuster Master.” As Bernheimer explained at his deposition, the presentation, which was sent in

an email from Christie’s Chairman’s Office to “all of the regional reps of Christie’s that are under

[the president of Christie’s America’s] watch,” was “not just from my department, but from other

departments that were participating in the sales coming up….” Bernheimer again identifies the

Idol as “originating” in “modern Turkey” in an email sent on or about April 14, 2017. An email

by Alexandra Olsman, a Junior Specialist, Antiquities at Christie’s, states that the Idol is of Kiliya-

type, and that such idols “originate from Turkey and only Turkey.” Christie’s also included an

essay about the Idol in its catalogue for the April 28, 2017 auction (“the Auction”), an earlier draft

of which recognized that Kiliya type idols are discovered “in Turkey,” but that statement was

edited to state “in Anatolia.” As published in its final form, the essay explains that “Kiliya refers

to a town on the Gallipoli peninsula where the first published example of these idols was

discovered,” and lists “[o]ther archaeological find-spots” for Kiliya idols “in Turkey.”

       Christie’s conducted provenance research and listed the Idol’s provenance as tracing back

to “1966 or prior,” when it was acquired by the Martins. Christie’s listed the Idol, along with its

frugal provenance information, in the catalogue for the Auction as “AN ANATOLIAN MARBLE

FEMALE IDOL OF KILIYA TYPE” in a heading using upper-case typeset. In its standard

Conditions of Sale in the same catalogue, Christie’s warrants that property described in a heading,
                                                  6
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 11 of 46



printed in upper case type, and without qualification, is of the period, culture, source or origin

described.

       Bernheimer now tries as well to re-interpret the catalogue warranty – that the Idol was

unearthed in Turkey – by claiming in his declaration for trial that the warranty only suggests where

the Idol was manufactured, not found. He does not explain the other evidence that demonstrates

that Christie’s knew that the Idol was discovered in Turkey and his attempt at different points,

prior to the Auction, to conceal that fact.

       Before the auction date, Christie’s asked a scholar, whom Defendants’ own professed

expert described as being “among the world’s leading scholars of Neolithic and Chalcolithic

statuettes,” about the origin of Kiliya-type figures, and her response was: “I have not come across

any Kilia [sic] figures that did not come from Turkey.” She did not reference where the figures

were made or produced, which would have been easy enough to do and certainly the kind of

distinction a scholar would note. In addition, several publications identified Kiliya-type idols as

having been found only in Turkey. Significantly, none of the Christie’s documented references to

the Idol ever mentions where the Idol was made.

       The Christie’s auction catalogue sets forth the Idol’s provenance as follows:

       Alastair Bradley and Edith Martin, New York, acquired 1966 or prior; thence by descent.
       with the Merrin Gallery, New York, acquired from the above, 1993.
       Acquired by the current owner from the above, 16 August 1993.

The provenance published in the Christie’s auction catalogue is not only the first written

provenance for the piece; it is the first ever known publicly published provenance for the Idol.

       On or about March 24, 2017, Christie’s issued a press release about the Idol. A draft of

the press release stated that the Idol is “from Turkey,” but that reference was removed from the



                                                 7
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 12 of 46



press statement that was issued. Until Plaintiff brought this case, Christie’s, and those it consulted,

always described the Idol as Anatolian or from Turkey.

        Around March 26, 2017, the Republic of Turkey learned about the planned sale of the Idol

from an email from a journalist named Ӧzgen Açar that included a link to an ArtDaily news article

about the Auction. On or about March 29, 2017, the General Directorate of Cultural Heritage and

Museums (the “General Directorate”) forwarded that information to the Province Directorate of

Culture and Tourism in Ankara and asked that experts at the Museum of Anatolian Civilizations

(the “Museum”) in Ankara prepare a report concerning the Idol. On or about April 3, 2017, the

Province Directorate of Culture and Tourism in Ankara forwarded the March 29, 2017 letter from

the General Directorate to the Directorate of the Museum, requesting that a report be sent to the

Province Directorate.

        The report did not take long to prepare. On April 7, 2017, two archaeological experts at

the Museum, Aynur Talaakar and Belma Kulaçoğlu, prepared the report requested by the General

Directorate. On or about April 10, 2017, the Province Directorate received a letter from the

Director of the Museum, enclosing the report from the two experts. On or about April 12, 2017,

the General Directorate received a copy of the report. Based on the available literature on the

subject, the report concluded that the Idol originated in Anatolia, confirming Christie’s description

in its catalogue.

        On or about April 13, 2017, the General Directorate wrote to the Ministry of Foreign

Affairs and asked that the Ministry contact Christie’s. On April 19, 2017, Ertan Yalcin, then the

Consul General at the Turkish Consulate in New York, sent Christie’s a letter claiming that the

Idol is of Turkish origin, and, as such, is state property protected under Turkish law. In or around



                                                  8
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 13 of 46



April 2017, Turkey demanded the return of the Idol from Defendants. This demand by Turkey

was refused by Defendants in or around April 2017.

       Turkey commenced this action on April 27, 2017. The Idol remains in Christie’s custody

pending the outcome of this action.

           B. Christie’s Admissions Concerning the 1906 Ottoman Decree

       Turkey claims ownership of the Idol under a 1906 Ottoman Decree (the “1906 Decree” or

the “Decree’).

       Max Bernheimer, Christie’s Rule 30(b)(6) witness, and admittedly the person who first

approached Steinhardt to sell the piece through Christie’s, testified at his deposition that in its

internal Policy on Cultural Property (the “Policy”), Christie’s lists the year 1906 as the “Sensitive

Date” for Turkey as a result of Turkey’s “Local Legislation.” The Policy was in effect at the time

the Idol was offered for sale at Christie’s. Christie’s was required by the Policy to demonstrate

with “verifiable information” that the Idol was outside of Turkey before 1906, and, if it could not

do so, refer to Christie’s Cultural Property Committee, a group of individuals, including attorneys,

which establishes guidelines around culturally sensitive issues and helps to ensure that Christie’s

does not offer illicit objects for auction. Christie’s was not able to demonstrate by reference to

verifiable documentation that the Idol was outside of Turkey before 1906, but it nevertheless

violated its policy, did not refer it to the Cultural Property Committee and proceeded with the sale.

When Bernheimer was asked about this irregularity at his deposition, he responded that he would

not have to do so and that “[t]here was no need to…”, without offering an explanation why he felt

it was unnecessary.

       Now, in his direct testimony trial declaration, Bernheimer claims that the “sensitive date”

is only a date that “a country may argue should be considered as the date by which objects must
                                                 9
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 14 of 46



be out of the country in order for good title to be exchanged, but that Christie’s does not necessarily

agree.” Bernheimer thus argues that Christie’s can ignore the local legislation of a country like

Turkey and decide that the appropriate “sensitive date” is an arbitrary one – here 1970 – which has

nothing to do with Turkey’s own laws. Bernheimer never had anyone at Christie’s check with

Turkey to see if Turkey indeed would “argue” that 1906 was the date of its effective legislation

concerning antiquities, despite his own acknowledgement that it was “a poke in the eye.” He

simply ignored the date in favor of one he contrived. He also never explains how he came to make

this decision instead of Christie’s Cultural Property Committee as required by the Policy.

           C. Turkey’s Enforcement of Its Antiquities Laws and Its Diligence in Bringing
              This Action
       Although not required to do so, Turkey has presented evidence demonstrating that “the

prohibition of private ownership of antiquities under the Decree and domestic enforcement of it []

confirms that the Decree is what it says is – an ownership law.” (Opinion and Order at 12-13,

citing several examples in the record) Turkey will offer additional, overwhelming evidence at

trial, in addition to the examples to which the Court referred, demonstrating enforcement of the

Decree, including its prohibition of private ownership.

       Thus, Zeynep Boz (“Boz”), now the Acting Director of the Anti-Smuggling Department of

the General Directorate in the Ministry of Culture and Tourism of the Republic of Turkey and a

former Specialist in the Anti-Smuggling Branch of the Department of Excavations within the

Ministry of Culture and Tourism, will detail Turkey’s extensive efforts as early as the 1906 Decree

and subsequently to investigate the looting of antiquities within Turkey, and the arrest of tens of

thousands of suspects in connection with almost as many incidents of looting at antiquity sites. In

addition, she will detail a huge number of case studies demonstrating the numerous successful


                                                  10
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 15 of 46



efforts taken by Turkey to recover looted antiquities throughout the world. As she will explain,

the Republic has put in place an elaborate bureaucratic mechanism across several Ministries to

enforce its antiquities laws with specific divisions responsible for combatting smuggling and

illegal excavations of cultural property and recovering looted antiquities.

       Ms. Boz will also explain the enormous task that Turkey faces in trying to enforce its

ownership laws. As she will testify, the country is essentially one big excavation site, and the

Republic is responsible for trying to protect all of the objects created over thousands of years that

lie buried within its borders.

       In addition, Dr. Neil Brodie, the archaeological expert to whom the Court refers in the

Opinion and Order, and who is generally recognized as one of the world’s foremost experts on the

efforts of nations to prevent the looting and smuggling of antiquities found within their borders

and to recover already looted and smuggled antiquities, will testify as an expert concerning

Turkey’s extensive efforts at enforcing its antiquities laws, bearing in mind that there are simply

too many ancient sites and too many artifacts to be monitored or adequately protected. These

extensive efforts to enforce its antiquities laws have earned Turkey recognition as a world leader

in pursuing the recovery of looted antiquities. For example, investigative journalists in the journal

Archaeology stated: “No other country has pursued its plundered heritage as aggressively or as

tenaciously” as Turkey.

       With this background, Dr. Brodie will testify further that the Christie’s Auction in 2017

was the first realistic opportunity that Turkey had to identify the Idol as having been looted from

Turkey and to ascertain its location. Although the Idol had been referenced at times starting in

1964 in academic publications, the references usually occurred as an unillustrated comparison,

often in a small-print footnote, sometimes in passing, almost always in a language other than
                                                 11
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 16 of 46



Turkish and never with a description of its provenance. As Dr. Brodie has concluded, it is

unrealistic to expect the Turkish General Directorate to be reading closely in all languages every

single academic publication of art and archaeology relating to Turkish territory and beyond,

looking for one-line single mentions of an object which nobody knew had been stolen in the first

place. It would be an impossible and fruitless task.

       The first major illustrated publication of the Idol was in volume two of the Metropolitan

Museum’s catalogue, The Guennol Collection, published in 1982, where it is described in English

by the Met’s Prudence Harper as a “Marble Figurine”, among the class of figurines found in

Anatolia. There is no reference to the figurine’s provenance. As Dr. Brodie will point out, perhaps

Turkey could have noticed it then, if a copy of the catalogue had been available in Turkey, but that

was not likely the case, and there is no evidence to suggest to the contrary. Dr. Brodie will opine

that it is unreasonable to expect Turkey to purchase every published museum and/or collection

catalogue and archaeological monograph that might (or might not) contain an illustrated

description of an object said to have found in Turkey. Turkey also had no way of knowing that its

record of ownership only started in the 1960s.

       The balance of the Guennol Collection was sold at public auction at Christie’s in 2010, and

Turkey might have studied the auction catalogues of this sale, but even if did, it would not have

seen the Idol. It had already changed hands through private transactions on two prior occasions

and no longer was part of the collection or belonged to the Martins: first when it was transferred

to Buttercup in 1983, and then ten years later when it was sold to Merrin, who, in turn, sold it to

Steinhardt in 1993. There is no public record of these private transactions. Indeed, there is nothing

to suggest that Robin Martin even knew the identity of the party who purchased the Idol from

Merrin.
                                                 12
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 17 of 46



        Moreover, Dr. Brodie will refer to the common practice in the collecting community for

antiquities to be identified by the name of a previous owner – the Elgin Marbles being an obvious

example – or previous collection. Referring to the Idol as the “Guennol Stargazer,” whether

intentionally or not, serves to disguise current ownership. It may have been possible to discover

the “Guennol Stargazer” via an Internet search, but that would not have located it or identified its

provenance. By the time the Internet was fully operational, with search engines at least, the Idol

was no longer in the Guennol Collection or in the possession of the Martins but was in the

possession of Steinhardt. Internet searches would have produced out-of-date and misleading

information. The same point applies to footnote mentions of the Idol in Turkish academic

publications of the 1990s, all published after 1993, when Steinhardt bought the Idol, which

incorrectly continued to locate the Stargazer in the Guennol Collection of New York, not in the

possession of Steinhardt.

        Thus, Dr. Brodie will conclude that despite the diligence that Turkey regularly practices in

finding and recovering its looted property, for which it has earned general acclaim, it simply could

not reasonably have known that the Idol had been looted from Turkey before the Auction, when

Christie’s first published its suspiciously limited provenance, and Turkey subsequently researched

its origin.

              D. The Idol Was Unearthed in and Removed from Turkey

        In addition to Christie’s admissions that the Idol was found in Turkey, and its efforts to

conceal that fact and subsequent efforts in the course of this litigation to conceal why it did so, Dr.

Brodie, Turkey’s archaeological expert, will testify, using irrefutable scientific and academic

evidence, that the Idol, having been made in Turkey, must have been unearthed in and removed

from Turkey. First, the means of transportation during the Middle Chalcolithic period in Turkey
                                                  13
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 18 of 46



(when the Idol was manufactured) were very limited. Indeed, the wheel had not yet been invented.

Also, the proto-urban “trading” communities of the Early Bronze Age were still many centuries in

the future and, in any event, the religious significance of Kiliya-type idols without any utilitarian

purpose would have made them unacceptable objects of trade. Further, there is no documented

find of a Kiliya-type idol outside of Turkey. Finally, Klejman was a primary conduit into the

United States for antiquities looted from Turkey, not those from countries neighboring Turkey,

like Greece or Bulgaria, and offered to Alastair Martin his choice of several of these extremely

rare idols when he sold the Idol to him, further suggesting that they had been looted.

       To no avail are the efforts in the trial testimony declaration of Maxwell L. Anderson

(“Anderson”), Defendants’ proffered expert, to burnish Klejman’s reputation by touting his

unrelated persecution and privations during the Holocaust and the quality of his Madison Avenue

gallery’s window display in 1967, which was discussed in an old review by John Canaday, a former

art critic of the New York Times. This is especially so when simultaneously absent from

Anderson’s direct testimony trial declaration is Klejman’s role as a source of the Lydian Hoard

that the Met returned to Turkey at the time of Steinhardt’s purchase of the Idol and after years of

a highly publicized litigation. It is especially ironic that in his praise of Klejman, Anderson would

brush aside the telling comment of former Met Director Thomas Hoving that Klejman was one of

the Met’s “favorite dealer-smugglers,” when Anderson has described the “methods of collection”

of his mentor and former boss at the Met, Dietrich von Bothmer, as “swashbuckling.” Von

Bothmer was the head of the Department of Greek and Roman Art under Hoving and the person

responsible for buying for the Met the Lydian Hoard from Klejman. As if all this is not enough to

question Klejman’s business tactics and reputation, Steinhardt himself acknowledges that the



                                                 14
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 19 of 46



reputation of all ancient art dealers had a dubious quality to it. Apparently, all of this sordid, but

relevant, detail is lost on Anderson in his assessment of Klejman.

           E. The Idol Was Illegally Removed from Turkey in the 1960s

       Turkey will offer evidence of 12 well-publicized cases of antiquities looted from Turkey

that appeared on the market and were acquired by museums or collectors within a year or two of

their looting. Dr. Brodie will confirm that this demonstrates that the Idol was smuggled out of

Turkey shortly before the Martins acquired it in the early 1960s, while the 1906 Decree was in

effect. As noted above, Turkey will also offer evidence that the Martins acquired the Idol from a

well-known “dealer-smuggler” who sold looted Turkish art, including to the Met, in the 1960s. In

addition, Turkey will present witness statements describing the looting of Kiliya-type idols in the

1960s at Kulaksizlar, the only place where such idols were known to be manufactured. Dr. Brodie

will also testify that he has seen no evidence to suggest that the Idol was removed from Turkey

before 1906, and that an object of such rarity and interest would have attracted scholarly notice

and publication, of which there was none.

           F. The Conduct of Defendants and the Prior Possessors When Acquiring the Idol

         Dr. Brodie will also offer his expert opinion about the utter lack of reasonable vigilance

exercised by Defendants and their predecessors in acquiring the Idol. Plaintiff also will present

excerpts of testimony given at depositions by Defendants that demonstrate quite vividly that, in

sharp contrast to the strenuous efforts of Turkey to protect and recover its cultural property,

Defendants acted in total and unconscionable disregard of Turkey’s ownership law and indications

that the Idol was likely looted from Turkey in contravention of such law. Plaintiff will offer

evidence of seizures from the Steinhardt home and elsewhere,

          by federal and state law enforcement authorities of other            foreign antiquities in
                                                 15
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 20 of 46



Steinhardt’s possession going back as far as 1995. Steinhardt even has admitted, under oath, that

he would buy ancient artifacts if they appealed to his aesthetic sense, and with no regard to

provenance or foreign patrimony laws, as he was prepared to assume the risk of an adverse claim

by a foreign state such as Turkey. (See Motion In Limine at 2-6, 9-11)

        The provisions of the 1906 Decree were repeatedly published in French (then considered

the main international language of diplomacy) as early as 1907. In 1937, the 1906 law was again

published in French by the International Museums Office of the League of Nations’ International

Institute of Intellectual Cooperation (the forerunner of the International Council of Museums and

UNESCO). Anyone in the antiquities trade and any serious collector would have been aware by

1907, or by 1937 at the latest, that Turkey had, at least by 1906, decreed that its newly discovered

antiquities were owned by the State.

       Moreover, by the late 1960s, accounts of the theft and smuggling of Turkish antiquities

were beginning to appear even in the popular press. Although the 1906 Decree may not always

have been specified in these accounts, the term “smuggled” was used repeatedly to describe the

trade, which was definitely regarded as illegal. It was widely known among serious collectors that

looting of antiquities sites was a problem in Turkey.

       For example, in December 1967, an article in The [London] Times opened by saying:

“Many of the world’s leading museums are guilty of encouraging the wholesale looting of

archaeological sites in Turkey by buying treasures which they know must have been smuggled out

of the country.” The article went on to state that “[u]nder Turkish law the export of antiquities is

strictly forbidden” and that “[t]he law against exporting archaeological antiquities from Turkey is

an Ottoman one, introduced in 1896.” This article was wrong about the date (1896 rather than

1906) of the relevant Ottoman patrimony law in effect at the time, and silent about the ownership
                                                16
       Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 21 of 46



aspects of the law, but the article, in The Times, a respected newspaper, does show that in the 1960s

the looting of Turkish antiquities was considered to be an issue of public concern, and also that it

was publicly understood that Turkish antiquities were being traded in contravention of Turkish

law.

         The media commentary accompanying several major museum acquisitions of Turkish

antiquities during the 1960s confirms a general understanding that material was leaving Turkey

illegally. In 1993, Thomas Hoving, who became director of the Met in 1967, wrote retrospectively

about the Lydian Hoard, which was a group of antiquities that Turkey recovered in 1993 from the

Met after a well-publicized litigation. Hoving recalled that during an internal museum meeting

held in response to an earlier 1970 complaint by the Turkish government about the Hoard’s

acquisition, he had said that “[w]e all believe the stuff was illegally dug up” and that “[w]e took

our chances when we bought the material.”

         Thus, by the 1960s, the collecting community was well aware that Turkish antiquities new

to the market had arrived there by illegal means. This awareness eventually caused many museums

to formulate and adopt ethical acquisition guidelines. Certainly, serious collectors such as the

Martins should have been aware of the situation – and, indeed, at least by 1990, they were, as

shown by the handwritten annotation, “1990 Turkey may present a problem here,” in Alastair

Martin’s personal copy of The Guennol Collection. An earlier 1964 publication of the Norbert

Schimmel collection, which mentions the Idol, states that antiquities collecting was generally

“hedged . . . with the most stringent of export laws.” The same book stated that the Idol was part

of a group “said to have been found [not made] in Kirşehir in Western Anatolia.”

         The reports in newspapers and books were widely available and aimed at a non-specialist

but interested audience. Even if the Martins had studiously avoided reading relevant media
                                                 17
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 22 of 46



reportage, as experienced owners of such a significant antiquities collection, they must certainly

have known that there was a widely recognized problem with the smuggling of stolen antiquities

out of Turkey. They regularly engaged with knowledgeable museum curators. Alastair Martin sat

on the board of trustees of the Brooklyn Museum. He also had a long and close association with

the Met. In 1966, the Martins loaned the Idol to the Metropolitan Museum where it remained until

1993. For its part, the Met recognized Martin’s longstanding connection to it in 1968 when he

was elected an honorary trustee, serving until 1992, acting in an advisory role on its acquisitions

committee from 1984 to 1992. The Martins, in turn, acknowledged their connection to the Met in

1975 when they expressed their “warmest gratitude” to the Met staff. Alastair Martin undoubtedly

would have been aware of the lengthy and very public litigation brought by Turkey against the

Met to recover the Lydian Hoard from 1987 to 1993, which coincided with both his tenure as

honorary trustee and advisory member of the acquisitions committee. As noted above, this is made

plain in the annotated volume of The Guennol Collection (Volume 2, The Metropolitan Museum

of Art, New York 1982) in Martin’s personal archives that contains the following annotation

alongside the entry for the Kiliya Idol: “1990 Turkey may present a problem here, be careful.”

       Of course, Alastair Martin also was well-placed to learn about the likely source of

antiquities sold by J.J. Klejman, one of the sellers of the Lydian Hoard to the Met in the 1960s,

and the Idol to the Martins a few years before that. Thomas Hoving later described Klejman in his

memoir as one of his favorite “dealer-smugglers,” someone who according to Hoving spoke

openly about selling “pillaged” material. Philippe de Montebello, Hoving’s successor at the Met

and its director at the time of the Lydian Hoard’s return to Turkey in 1993, which was about the

same time that Steinhardt acquired the Idol, was quoted at that time as saying, “our own records

suggested that some museum staff during the 1960s were likely aware, even as they acquired these
                                                18
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 23 of 46



objects, that their provenance was controversial.” These staff members would have been in post

when the Idol was first accepted on loan from the Martins by the Met in 1966. In these

circumstances, it is untenable to suggest that the fact of its subsequent loan to the Met would have

led the Martins, with their notable connections to the Met, to believe that the Idol had been a

legitimate acquisition when they sold it in 1993.

       The spare, virtually non-existent provenance of the Kiliya Idol should have been a strong

indication that it was looted, or, at the least, of suspicious origin, especially to those who were

familiar with it, and in light of the more general controversy surrounding antiquities collecting at

the time. Following the Lydian Hoard debacle, the Martins should have been aware that Turkish

objects, particularly those bought from Klejman, were highly suspect. Moreover, the fact that

Klejman had offered Alastair Martin the opportunity to choose from a group of several extremely

rare Kiliya-type idols all at one time, in itself, would have been an indication to an experienced

collector that the Idol had been unearthed illegally shortly before it was sold.

       The Lydian Hoard case was reported in the mainstream media and sent ripples through the

collecting community during the late 1980s and 1990s. The Met acquired some of the 363 looted

antiquities comprising the Lydian Hoard from Klejman between 1966 and 1968. In July 1986,

Turkey formally requested its return, and on May 29, 1987 filed suit in New York for recovery.

After almost six years of litigation, the Met agreed out of court to return the material in September

1993, just as Steinhardt – who even then was close to and active in the Met – was acquiring and

paying for the Idol. For anybody in the collecting community who somehow missed the furor

during the 1960s and 1970s over Turkish looting, the return of the Lydian Hoard in 1993, twenty-

five years after its acquisition, and the intense publicity attending it, should have put them on notice

that objects first acquired in the 1960s in contravention of Turkish law were not immune to
                                                  19
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 24 of 46



recovery. Indeed, the general concern over antiquities looting in the late 1960s, as a global matter,

was of such importance that, in 1970, the UNESCO Convention on the Means of Prohibiting and

Preventing the Illicit Import, Export and Transfer of Ownership of Cultural Property was created

in response. The UNESCO Convention was ultimately adopted by the United States in 1983, and

by the Republic in 1981.       The decision by the Met to return the Hoard in 1993 publicly

acknowledged that its removal from Turkey in the 1960s had been illegal, and thus implied

recognition of the 1906 Decree.

       According to his deposition testimony in this case, Michael Steinhardt started collecting

antiquities in the late 1980s and has amassed a collection of several hundred objects from galleries,

dealers and auction houses, with art and antiquities comprising 60% of his total assets. He clearly

understood the risks and dangers involved and has acknowledged it under oath. In his deposition

in this case, Steinhardt testified that “he was prepared to take the risk” that some of the ancient art

objects he collected “would have issues of provenance.” As he explained, “would I under certain

circumstances purchase things that were fresh from the ground?                Yes. . . Because my

overwhelming motivation in buying ancient art was their aesthetics. And aesthetics had almost

nothing to do with provenance.”

       As Steinhardt further admitted,




                        Steinhardt also explained that he would take the risk even when that risk

included that “a governmental body would conclude that this was an object that related to its

national patrimony.” He went on to explain that “[t]he reputation of all ancient art dealers was

one that had a dubious quality to it . . . They dealt with the finest museums in the world. But there
                                                  20
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 25 of 46



was this . . . there was this taint over the entire area.” Consistent with Steinhardt’s testimony that

he sometimes purchased antiquities that were “fresh,”



                                                                             – a fact that is corroborated

by the repeated seizures and/or forfeiture of foreign antiquities in his collection by state and federal

law enforcement authorities from 1995                     .

        Steinhardt also admitted at deposition that he gives short shrift to other countries’

ownership laws, like Turkey’s. Although aware of countries’ efforts to enforce their cultural

patrimony laws (including Turkey’s claim to own the Lydian Hoard and its return to Turkey), he

does not believe that the cultural patrimony laws of other countries should necessitate

“confiscation” of antiquities in the United States or from individual collectors even if those objects

were illegally excavated and taken out of the country in violation of those laws. He explained that

“if a farmer finds - - is tilling his field and he finds an object in his field and brings it to some local

middleman, who then sells it to someone else somewhere else, that might be called looting. But I

don’t think that’s the proper description.” When asked whether this was so “even if under the

ownership laws of that person’s country the government declared it the owner of that antiquity

found in the field,” Steinhardt responded: “If the object were in the country, I’d say the country

has a good case. If the object is somewhere else and the country is trying to make a case that this

came from their territory, it’s a different case.” As it turns out, Christie’s has the same attitude.

Its Rule 30(b)(6) witness testified at deposition that it was his understanding that absent a

Memorandum of Understanding, that a local legislation in a foreign country would not apply in

the United States.



                                                    21
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 26 of 46



       The Lydian Hoard case provides the critical backdrop for Michael Steinhardt’s decision to

purchase the Kiliya Idol in 1993. At the time that case was pending, and the general problem of

theft and smuggling of Turkish antiquities was widely known in the New York antiquities

community, Steinhardt was a New York resident and active in and a generous supporter of the Met

(where there is a gallery named after him and his wife), as well as a member, since the 1980s or

1990s, of the museum’s Philodoroi committee on Greek and Roman art, which Steinhardt

explained at deposition was formed to discuss the “political circumstances of collecting Greek and

Roman art.” Indeed,

a 1996 deposition, in a forfeiture case brought by the government following a seizure in 1995 by

the then U.S. Customs Service of another antiquity that had been looted from Italy, which

Steinhardt had purchased. In that deposition,




       Steinhardt further testified in 1996 that




                                                        Steinhardt admitted at that time that




                                                                                            Thus, in

his deposition testimony, involving a valuable Italian antiquity, Steinhardt
                                                   22
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 27 of 46




        By 1993, the then popular glossy art-collecting magazine Connoisseur had published two

important articles on antiquities smuggling out of Turkey that added to what had already been

known since the 1960s. In 1993, a serious antiquities collector would have known that the theft

and smuggling of Turkish antiquities had been a problem since at least the early 1960s, and that

Turkey was likely to act to recover such smuggled material. As Steinhardt has admitted, that is a

risk, as an investor, that he is prepared to take – indeed apparently cherishes. Steinhardt is not

only a risk-taker, but as the multiple seizures of antiquities in his collection attests, he cultivates

his reputation as a risk-taker.

        More to the point, Steinhardt admitted at deposition in this case that before he acquired the

Idol, he had read an article by a senior curator at the Met in which he had a high level of confidence

of its accuracy, in which she stated that the Idol was among a class of figurines “found” in Anatolia.

Indeed, Steinhardt admitted that he probably bought other objects that also originated in Turkey

even before he bought the Idol. He also admitted that he, a Wharton School graduate and trained

financial analyst and hedge fund manager, conducted no independent research before he purchased

the Idol – this despite the fact that he is aware that there were a group of Kiliya-type idols “maybe

from 1950 or 1960” that were “generally assumed to have been found in Anatolia, which is

Turkey.”

        Steinhardt also admitted at his deposition that



                                                                              (See Motion In Limine)

There is additional evidence that starting in the early 1990s,                     antiquities, which
                                                  23
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 28 of 46



Steinhardt claimed or claims to have owned, have been seized at different times by federal and

state authorities. Two of those objects, a Sardinian Marble Idol and a Faliscan Black-Glazed

Askos,                                                    , in a Christie’s     auction, were subject

to ownership claims by Italy, withdrawn from sale and later seized

                                                  . The Askos was subsequently returned to Italy.

         Christie’s has auctioned or attempted to auction several antiquities known to have been

looted from sites around the world that were subject to a claim of ownership by a foreign sovereign;

investigated by, seized by or turned over to a governmental authority; withdrawn from sale; and/or

returned to their countries of origin. In at least one known occasion, Christie’s auctioned an artifact

that was looted from a Turkish archeological site ‒ the item was later voluntarily returned by the

Dallas Museum of Art.

                                           ARGUMENT

    I.       This Court Has Conclusively Determined Several Legal Issues

         This Court’s comprehensive Opinion and Order determined several legal issues that govern

this case. Plaintiff submits that these legal conclusions, set forth below with citations to the

Opinion and Order, comprise the law of the case, have been conclusively established and should

not be re-litigated at trial.

         Turkey’s claims are timely under the applicable statute of limitations. (Opinion and Order

at 10) New York law applies to all substantive claims and affirmative defenses and Turkish law

governs the question of whether Turkey has a property interest in the Idol. (Id.)

         Turkey claims ownership of the Idol under the 1906 Decree. (Id.) The 1906 Decree is

determinative of whether Turkey owns the Idol and is the only relevant provision of Turkish law.

(Id. at 5, 10-11) Whether the 1906 Decree is in fact an ownership law – and thus whether Turkey
                                                  24
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 29 of 46



can maintain the conversion and replevin claims it asserts in this action – is a question of the proper

interpretation of foreign law for the Court to decide as a matter of law. (Id. at 11)

         In determining whether foreign law vests ownership of antiquities in the state, courts must

look first to the plain language of the relevant law. (Id.) In this case, the language of the Decree

itself is unambiguous and unequivocally asserts state ownership of the Idol. (Id.)

         Article 4 of the 1906 Decree provides that

                      [a]ll monuments and immovable and movable antiquities
                  situated in or on land and real estate belonging to the Government
                  and to individuals and various communities, the existence of which
                  is known or will hereafter become known, are the property of the
                  Government of the Ottoman Empire. Consequently, the right to
                  discover, preserve, collect and donate to museums the
                  aforementioned belongs to the Government.
(Id. at 11-12)
         The 1906 Decree further defines antiquity as “[a]ny work or any kind of product without

exception, by any and all types of ancient peoples which once existed in or on the lands ruled by

the Ottoman Government, related to fine arts, science, literature, religion and craft.” Thus, by its

plain terms, movable and immovable antiquities found on both public and private lands are “the

property of the Government of the Ottoman Empire” during the time of its existence, and of

modern-day Turkey thereafter. (Id. at 12) The 1906 Decree remained in effect after the foundation

of the Turkish Republic in 1923. (Id. at 14)1

         Turkey may also – but is not required to – offer evidence, for example, of the state’s active

enforcement of its ownership rights, to confirm the intent of the law. (Id. at 12) Turkey has

presented evidence that private ownership of antiquities is prohibited under the 1906 Decree, and




1
 Plaintiff will offer the declaration of its Turkish legal expert, Dr. Sibel Özel, a Professor of Private International
Law, in which she testifies, inter alia, that the 1906 Decree is clearly an ownership law, as the Court held.
                                                         25
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 30 of 46



domestic enforcement of the 1906 Decree confirms that the Decree is what it says it is – an

ownership law. (Id. at 13) (citing Dkt. No. 202-9 at 5 (a 1944 case in which the Decree was

enforced against a private citizen); Dkt. No. 202-10 at 10-12 (three high-profile attempts by

Turkey, all in 1970, while the Decree remained in effect, to recover allegedly looted antiquities);

and id. at n.3 (a November 3, 1970 article discussing “formal letters [written] to the Boston

Museum of Fine Arts, the Met of New York and Dumbarton Oaks Museum, demanding the return

of recently acquired objects” and a successful recovery of a statue head from the Cleveland

Museum)) Even if the Decree was underenforced (as Defendants incorrectly suggest), these high-

profile examples of enforcement by Turkey are probative of the law’s intent. (Id. at 13)

          If the 1906 Decree were neither widely publicized nor translated into English, that has no

impact on the fact that, by its plain terms, it is an ownership law that vests ownership of antiquities

in Turkey. (Id. at 14-15) State ownership pursuant to the 1906 Decree applies to any antiquity

unearthed anywhere in Turkey; there is no requirement in the Decree that the precise find spot of

an antiquity be ascertained. (Id. at 16, 11-12)2

    II.      Turkey Will Prove All of the Elements of Its Claims

          As set forth above, the Court has already decided as a matter of law that the 1906 Decree

is an ownership law and therefore Turkey can maintain the conversion and replevin claims it

asserts in this case. (Id. at 11) Although the Court also held that Defendants may offer evidence

that the law is “‘not what its plain language indicates it is,’” (id. at 12, citing United States v.

Schultz, 333 F.3d 393, 401-02 (2d Cir. 2003)), “by, for example, offering evidence that people



2
  Defendants’ proffered expert’s repeated offerings that ownership under the 1906 Decree requires Turkey to establish
direct evidence of a Turkish find spot is not only far beyond his claimed expertise, but completely untenable under
the law. Most importantly, it is contrary to this Court’s prior determination that direct evidence of a “specific find
spot” is not necessary. (Opinion and Order at 16)
                                                         26
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 31 of 46



within the country may nonetheless legally keep antiquities or that the law is otherwise generally

not enforced” (Opinion and Order at 12), the Court held that Defendants had not sufficiently

presented any such evidence (id. at 13).

        Indeed, Defendants will be unable to do any better at trial since no such evidence exists.

In support of their summary judgment motion, Defendants could only resort to political attacks

upon Turkey’s alleged failure to enforce any of its laws equitably, based upon the contentions of

Defendants’ legal “expert,” who lacks any independent expertise or experience concerning

Turkey’s antiquities laws and is therefore the subject of a pending motion by Turkey to disqualify

him from testifying as an expert. Defendants have offered no evidence to contradict that Turkey

has enforced its law of national patrimony regularly and vigorously for many decades and also, in

obvious testament to that fact, has in place an elaborate system of government agencies dedicated

to finding and recovering looted antiquities. In his direct testimony declaration, the Defendants’

same unqualified “expert” can only point to private ownership prior to the 1906 Decree and gifts

sent abroad by the Sultan during the time of the Ottoman Empire, neither of which demonstrates

that the law is not an ownership law or that private ownership was permitted under the 1906

Decree. The expert’s further contention that Turkey’s enforcement efforts were not foolproof only

underscores the enormous task it faced and how successful Turkey’s enforcement efforts have

been.

        Although not required to do so, Turkey has presented evidence demonstrating “the

prohibition of private ownership of antiquities under the Decree and domestic enforcement of it

that confirms that the Decree is what it says is – an ownership law.” (Id. at 12-13, citing several

examples in the record) Turkey will offer additional, overwhelming and irrefutable evidence at



                                                27
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 32 of 46



trial, as outlined above, in addition to the examples to which the Court referred, demonstrating

enforcement of the Decree, including its prohibition of private ownership.

        As this Court has held on summary judgment, the only arguments put forth by Defendants

in the face of the “high-profile examples of enforcement” shown by Turkey (id. at 13) – that the

1906 Decree did not remain in effect after the foundation of the Turkish Republic in 1923, and that

it was neither widely publicized nor translated into English – “is insufficient to overcome the

combination of Turkey’s evidence and the plain language of the Decree, which makes clear that

the Turkish government claims ownership of all antiquities found in Turkey after 1906.” (Id. at

13-15 (citing Schultz)) Defendants’ arguments to the contrary have been put to rest as law of the

case by the Court’s interpretation of foreign law pursuant to Fed. R. Civ. P. 44.1 (id. at 11) and

should not be relitigated at trial.

        Having established that the 1906 Decree clearly provides that the Turkish state owns all

antiquities discovered in Turkey after 1906, the remaining elements that Turkey needs to prove at

trial is “[a] that the Idol was found within and exported from the boundaries of modern-day Turkey

[b] while the Decree was in effect.” (Id. at 15) As shown in the Statement of Facts, supra, Turkey

will present unassailable evidence to prove these elements.

            A. Turkey Will Prove that the Idol Was Found Within and Removed from
               Turkey

        As summarized above, Turkey’s archeological expert will offer his expert opinion that the

Idol was excavated in Turkey. As the Court held, “given that the only workshop known to have

manufactured Kiliya-type idols is located in Turkey,” Turkey’s expert testimony would be

sufficient for the finder of fact to “conclude that the Idol was found in modern-day Turkey.” (Id.

at 15-16) The Court further held that Defendants’ “suggestion that Turkey must further be able to

                                                28
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 33 of 46



establish a specific find spot . . . in order to sustain its ownership claim has no basis in either the

1906 Decree nor the relevant case law.” (Id. at 16 (emphasis in original)) Thus, Turkey’s burden

at trial is only limited to the proof concerning whether the Idol was found somewhere in modern-

day Turkey. Defendants’ repeated entreaties that a direct find-spot is required to establish a prima

facie case are both baseless and to no avail.

       In fact, the evidence that the Idol was unearthed in Turkey is extensive and indisputable.

First, Christie’s has repeatedly admitted this to be the case, notwithstanding its deliberate efforts

to obfuscate or conceal that fact and the reasons why it chose to do so. Christie’s catalogue for the

auction of the Idol, for example, includes a description of it as “AN ANATOLIAN MARBLE

FEMALE IDOL OF KILIYA TYPE,” in a heading using upper case typeset. In its standard

Conditions of Sale, Christie’s warrants that property described in a heading, printed in upper case

type, and without qualification – such as the afore-mentioned description of the Idol – is of the

period, culture, source or origin described. Thus, Christie’s has not only admitted but warranted

that the Idol originated in Anatolia, i.e., within the borders of modern-day Turkey, and consciously

sought to conceal that fact. Second, the opinion of a scholar whom Christie’s contacted, and whom

Defendants’ own expert describes as being “among the world’s leading scholars of Neolithic and

Chalcolithic statuettes,” is that: “I have not come across any Kilia [sic] figures that did not come

from Turkey.” Her opinion is unambiguous that Kiliya-type figures “come from Turkey” and that

Christie’s knew it before the Auction as, for example, its own Provenance and Country of Origin

Declaration shows. Third, Christie’s considered the Idol, as a Kiliya-type idol, to be the “Turkish

cousin” of Cycladic (Greek) idols, and the head of its Antiquities Department and its specialist

identified the Idol as well as Kiliya-type idols generally as originating only in Turkey. Finally,

several other publications identified Kiliya-type idols as having been found only in Turkey.
                                                  29
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 34 of 46



Indeed, in order to ascertain whether the Idol being auctioned at Christie’s was discovered in

Turkey, Turkish government experts came to that very conclusion based on the available literature

on the subject and did so quickly. Any serious diligence by Christie’s would have led it to the

same conclusion.

       Most significantly, Dr. Brodie, an archaeologist by education and training and a Senior

Research Fellow in the School of Archaeology at the University of Oxford, will provide

comprehensive scientific evidence for his conclusion that the Idol was almost certainly found in

Turkey, as summarized above. In sharp contrast to Dr. Brodie’s testimony, Defendants have not

designated any archaeologist expert and instead have offered to the contrary only the baseless

speculations of Anderson, an art historian, whose career has been primarily spent as a museum

director, who has nevertheless opined on matters concerning archaeology well outside of his

expertise. As a result, Plaintiff has separately moved to have him disqualified with respect to such

matters, which is pending before the Court.

           B. Plaintiff Will Prove that the Idol Was Found in Turkey During the Period that
              the 1906 Decree Was in Effect
       The Court has held that the evidence that Turkey presented in response to Defendants’

summary judgment motion was sufficient for a reasonable fact finder to “conclude that the Idol,

which was in the hands of American collectors by 1961, was excavated and exported from Turkey

shortly before then, while the 1906 Decree was in effect.” (Opinion and Order at 16) Defendants

have not offered any evidence to suggest anything to the contrary, relying instead solely on self-

serving surmise and baseless speculation to attack the sufficiency of Turkey’s uncontradicted and

compelling circumstantial evidence.




                                                30
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 35 of 46



          The Court referred in its decision on summary judgment specifically to the evidence

Turkey proffered on the motion: “Turkey offers evidence from its archaeology expert that several

other prominent examples of antiquities looted from Turkey appeared on the market, and were

acquired by museums or collectors, within a year or two of their looting. Turkey also offers

evidence that the Martins, the American collectors who acquired the Idol in 1961, acquired it from

the J.J. Klejman Gallery, and that J.J. Klejman was a well-known ‘dealer-smuggler’ who sold

looted art in the 1960’s.” (Id. at 16) All of this supports the conclusion that the Idol was smuggled

out of Turkey shortly before the Martins acquired it in the early 1960s. (Id.) Klejman’s reputation

as a looter of Turkish antiquities comports with the dispositive fact that when the Martins acquired

the Idol, they were offered their choice of any or all of several Kiliya-type figurines. The sudden

appearance for sale in one place, at one time, by the same dealer – a known looter of Turkish

patrimony – of several rare antiquities, is highly probative of the further fact that the Idol was

looted from Turkey by Klejman or that Klejman came into possession of it shortly after it was

looted.

          Turkey will present more extensive evidence at trial to prove this point further, including

no fewer than 12 well-publicized cases in which looted antiquities taken from Turkey appeared on

the market outside of Turkey shortly after they were looted. The most notorious of these is the

Lydian Hoard which, like the Idol, first surfaced in New York in the 1960s and, also like the Idol,

came from Klejman. Turkey also will present witness statements describing the looting of Kiliya-

type idols in the 1960s at Kulaksizlar, the only known place where such idols were manufactured.

That evidence is corroborative not only of the fact that the Idol itself may have been unearthed

there and quickly brought to market, but further would explain why later archeological surveys of

Kulaksizlar in the 1990s found no examples of intact or nearly intact Kiliya-type figurines – a fact
                                                  31
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 36 of 46



that the Defendants’ proffered expert attempts to use to bolster his speculation that Kiliya-type

idols were manufactured for “export.” Further, Dr. Brodie will testify that there is virtually no

chance that the Idol was removed from Turkey before 1906, since discovery of an object of such

interest would have attracted notice and publication of which there was none at that time.

           In contrast to all of this evidence, Defendants can only argue lamely that Turkey did not

present evidence of the actual excavation or export date of the Idol, but, as the Court held, in light

of the considerable circumstantial evidence that Turkey has presented, it is not necessary that it do

so in order to prove its case. (Id. at 16)

    III.      Defendants’ Conduct Bars Their Laches Defense and Defendants Will Fail to
              Meet Their Burden to Prove This Defense

           Defendants have the burden of establishing the defense of laches, and to do so must prove

that: (1) Turkey unreasonably delayed in commencing this action, (2) Defendants suffered undue

prejudice as a result, and (3) the equities tip in Defendants’ favor. See United States v. Portrait of

Wally, 2002 WL 553532, at *22 (S.D.N.Y. Apr. 12, 2002). In determining the defense of laches,

the degree of Defendants’ vigilance when acquiring the Idol is as much in issue as Turkey’s

diligence in commencing this action. Solomon R. Guggenheim Found. v. Lubell, 153 A.D.2d 143,

152 (1st Dep’t 1990), aff’d, 77 N.Y.2d 311 (1991). But, as an initial matter, and as we argue in

our accompanying Motion In Limine (see Motion In Limine, Points I-II), Defendants cannot even

offer the defense of laches because Turkey will prove that Defendants had unclean hands. See

generally Aris-Isotoner Gloves, Inc. v. Berkshire Fashions, Inc., 792 F. Supp. 969 (S.D.N.Y.),

aff’d, 983 F.2d 1048 (2d Cir. 1992). Moreover, Christie’s cannot assert independently the doctrine

of laches as a defense because it is a mere stakeholder and has no interest of its own in the Idol or

“in the outcome of the litigation.” Arkwright-Bos. Mfrs. Mut. Ins. Co. v. Truck Ins. Exch., 979 F.


                                                  32
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 37 of 46



Supp. 155, 161 (E.D.N.Y. 1997), vacated in part sub nom. on other grounds, 173 F.3d 843 (2d

Cir. 1999), citing Airlines Reporting Corp. v. S & N Travel, Inc., 58 F.3d 857, 862 (2d Cir. 1995).

Christie’s has no standing to assert a defense that is asserted by its disclosed principal.

        As we shall show below, Defendants cannot meet their burden to prove any of the elements

of laches. But most importantly, Steinhardt’s own remarkable admissions at his deposition that he

has absolutely no concern for Turkey’s ownership law or about purchasing stolen cultural property

and takes no steps to ensure that he does not do so because he is prepared to take the risk of losing

the property, along with the series of corroborating similar acts evidenced by repeated seizures and

repatriations of other antiquities in his possession, establish beyond question his unclean hands

and bars Defendants from offering a laches defense. (See generally Motion In Limine) While

Defendants’ conduct also demonstrates that they were not in any way prejudiced by their

acquisition of the Idol, and that the equities clearly balance in favor of the victim and not the

wrongdoers, Steinhardt’s testimony can best be analyzed as a quintessential example of unclean

hands. Indeed, his claim that the lack of any meaningful provenance was insignificant because

Steinhardt knew that the Idol had been on loan to the Met for decades is meritless, especially

because,                                       Steinhardt further knew both that the Met was

           returning the looted Lydian Hoard to Turkey after years of a very public and contentious

litigation, and of the Met’s own, acknowledged history of purposefully dealing with known looters

of antiquities.

        Holding that unclean hands bars the assertion of a laches defense, this Court has explained

that “[a] court may decline to exercise its equitable powers in favor of a party whose

‘unconscionable act . . . has immediate and necessary relation to the matter that he seeks in respect

of the matter in litigation.’” Aris-Isotoner Gloves, 792 F. Supp. at 969-70 (quoting Keystone
                                                  33
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 38 of 46



Driller Co. v. General Excavator Co., 290 U.S. 240, 245 (1933)), aff’d, 983 F.2d 1048 (2d Cir.

1992). See generally PenneCom B.V. v. Merrill Lynch & Co., 372 F.3d 488, 493 (2d Cir. 2004).

In a more recent replevin and conversion case brought to recover Holocaust-looted paintings from

their current Museum possessors, this Court held that simply the fact that the Museums “had

reasons to know that the [p]aintings were misappropriated” can form the basis for barring the

invocation of laches “by the doctrine of ‘unclean hands.’” Schoeps v. Museum of Modern Art, 594

F. Supp. 2d 461, 468 (S.D.N.Y. 2009).

        In this case, even worse than having reason to know that the Idol was stolen from Turkey

when he acquired it, Steinhardt insists that he did not care and would avoid even looking into the

provenance of any antiquity and ignore foreign ownership laws like Turkey’s as long as the

property he wants to acquire is aesthetically pleasing to him. He admits purchasing antiquities that

were “fresh from the ground,” having decided that foreign ownership laws are simply inapplicable

in the United States, and to him. This is especially unconscionable considering that the New York

courts are particularly sensitive to this State being a haven for “illicit trafficking in stolen art.”

Lubell, 77 N.Y.2d at 320. Steinhardt seems to take pride in participating in such trafficking, since

his “overwhelming motivation in buying ancient art was their aesthetics.” Thus, his own files

reflect that                                                        . It is not surprising that, by his

own admission,

                                                                          , dating almost to the time

Steinhardt acquired the Idol,              objects have been seized from him

          and/or ordered forfeit by federal or state authorities. (See generally Motion In Limine)

        In light of this unconscionable conduct, his repeated acquisitions of other unprovenanced

foreign antiquities, which corroborate his admissions regarding his methods, Steinhardt also
                                                 34
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 39 of 46



should not be permitted to argue that Turkey unreasonably delayed commencing the action. After

all, Steinhardt admits that anything he might have learned about the Idol’s origin or true ownership

would have been completely irrelevant to him. See Pavers & Rd. Builders Dist. Council Pension

Fund by Montelle v. Nico Asphalt Paving, Inc., 248 F. Supp. 3d 374, 380 n.3 (E.D.N.Y. 2017)

(“laches defense requires Defendant to have ‘lacked knowledge that the claim might be asserted

against [it],’”) (quoting 666 Drug, Inc. v. Tr. of 1199 SEIU Health Care Emps. Pension Fund, 12-

CV-1251, 2013 WL 4042614, at *9 (S.D.N.Y. Aug. 8, 2013), aff'd, 571 F. App’x 51 (2d Cir. 2014).

To the contrary, his failure to contact Turkey before or after his acquisition to make any inquiry

was deliberate, and severely prejudiced the Republic’s ability to learn of and reclaim this looted

property. Remarkably, Christie’s had the same attitude toward Turkey’s ownership law as

Steinhardt: Bernheimer, the head of Christie’s Antiquities Department, its Rule 30(b)(6) witness,

testified that, contrary to Christie’s own protocols, he unilaterally decided that Turkey’s ownership

law did not have to be applied in the United States, and he also did nothing to advise Turkey of

the upcoming auction of what was clearly an Anatolian object, the origin of which he actually tried

at different times to disguise or conceal.

       A summary of the key portions of Steinhardt’s damaging testimony is set forth above. In

addition, the other evidence set forth above demonstrates without question that in light of the

widespread publicity surrounding Turkey’s efforts to reclaim its property as well as Steinhardt’s

close and continuing involvement with the Met when it was defending against Turkey’s claim for

the Lydian Hoard, all around the time that Steinhardt nevertheless acquired the Idol, there is no

doubt that Steinhardt “had reason[] to know” that the Idol had been misappropriated and just did

not care; thus the laches defense should be barred on that basis as well. See Schoeps, 594 F. Supp.

2d at 468.
                                                 35
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 40 of 46



       Christie’s also has unclean hands. By permitting Steinhardt to consign the Idol for auction

while deliberately attempting to conceal its origins from Turkey and violating its internal protocols

for selling antiquities in the process, Christie’s colluded with Steinhardt to conceal the Idol’s

origins in modern-day Turkey. Its failure to acknowledge Turkey’s right to the Idol or at least to

probe more deeply or take reasonable steps to inquire into the Idol’s pedigree in the face of its

conspicuously spare provenance, choosing instead to rely for its diligence on the fact that it had

been displayed at the Met for a long time, similarly facilitated Steinhardt efforts to avoid a claim

by Turkey to an important piece of its national patrimony. The Met was well-known, especially

within the world of antiquities as the longtime home of the Lydian Hoard, another looted Turkish

treasure. These acts, together with the further fact that Christie’s refused to acknowledge that

Turkey’s national patrimony laws apply in the United States all demonstrate that Christie’s has

unclean hands and cannot assert laches as a defense to Turkey’s claim.

       But even if the evidence of unclean hands were not so crystal clear, Defendants’ laches

defense would fail on other grounds as well. First, based on Dr. Brodie’s expert testimony,

Defendants will be unable to demonstrate that Turkey unreasonably delayed making a claim to

recover the Idol. As Dr. Brodie explains in detail (supra at 11-13), the only realistic time that

Turkey could reasonably have been expected to have discovered the Idol to be looted property was

at the Auction with its first-time publication of the Idol’s suspiciously limited provenance, and

Turkey’s subsequent research into its origin.

       This is especially so when, as both Acting Director Boz and Dr. Brodie will testify, one

considers the sheer number of looted antiquities with which Turkey must contend, especially those

taken from previously unknown sites and not inventoried collections. With limited resources,

Turkey is responsible for trying to protect all of the objects created over millennia that lie buried
                                                 36
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 41 of 46



within its borders. Despite these difficulties, Turkey’s successful efforts at recovering its looted

antiquities stand out in the international community. The reasonableness and timeliness of the

Republic’s efforts must be judged in this context, including that it did not learn of the Idol’s

existence, and could not have known it had been looted, until it was “poke[d]… in the eye” for the

first time by a suspiciously spare provenance at the time of the Christie’s Auction in 2017.

Sotheby’s, Inc. v. Shene, 2009 WL 762697, at *4 (S.D.N.Y. March 23, 2009) (defendant “has

demonstrated that it diligently pursued claims for other objects that it believed had been stolen, . .

. and there was no reason for it to be any less diligent in attempting to recover [the object] here”).

Accord: Vineberg v. Bissonnette, 529 F. Supp. 2d 300, 309 (D.C.R.I. 2007), aff’d, 548 F.3d 50 (1st

Cir. 2008); In re Flamenbaum, 22 N.Y.3d 962, 965 (2013); Lubell, 77 N.Y.2d at 320.

       In addition to being unable to prove that Turkey was not diligent in pursuing the Idol and

that they lack clean hands, Defendants will also fail to prove that they were prejudiced by the

passage of time before Turkey claimed the Idol. “The mere lapse of time, without a showing of

prejudice, is insufficient to sustain a claim of laches.” Reif v. Nagy, 175 A.D.3d 107, 130 (1st

Dep’t 2019).

       First, in order to avoid acquiring stolen property and thus ensure against any prejudice that

could result from his purchase, Steinhardt could have contacted Alastair Martin, who was still alive

at the time of Steinhardt’s purchase, to check on the provenance of the Idol. See Reif, 175 A.D.3d

at 130 (prejudice must be shown commencing with acquisition of artwork). Alastair Martin

acquired the Idol in the early 1960s with no prior provenance whatsoever and aware of its Turkish

origin, as well as the widespread publicity surrounding Turkey’s then efforts to reclaim its cultural

property. He was beyond any question a serious and prodigious antiquities collector and red flags

should have gone up for him and, if Steinhardt had bothered to ask Martin about it, for Steinhardt
                                                 37
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 42 of 46



as well. But, as the evidence shows, Steinhardt had no interest in provenance and would not have

cared about the problematic nature of Martin’s purchase; not only because he admittedly was

prepared to assume the risk of buying stolen antiquities if he liked them                       ,

but because he believes that foreign patrimony laws should have no force or effect in the United

States or to him as a U.S. citizen.

       Even if Martin were still alive today, his testimony regarding his purchase could not have

helped Steinhardt to establish that Martin, and hence Steinhardt, had good title to the Idol. The

Idol was stolen property under Turkish law – the uncontroverted circumstances of Martin’s

acquisition establish that beyond peradventure – and therefore neither of them could have gained

good title to it. See Flamenbaum, 22 N.Y.3d at 965 (holding that a witness’s death does not

demonstrate prejudice to support a laches defense if the decedent’s testimony could not have

shown that he had proper title to the antiquity); see also Mason v. Jamie Music Pub. Co., 658 F.

Supp. 2d 571, 588 (S.D.N.Y. 2009) (rejecting laches defense and claim of prejudice based on

inability to present deceased witness’s testimony where “testimony would not change the Court’s

decision”). As this Court has held, only Turkish law governs the question of whether Turkey has

a property interest in the Idol. (Opinion and Order at 11)

       Moreover, when he acquired the Idol, Steinhardt should have been well-aware that the Idol

had been found in Turkey and should have known of the general problem of the theft and

smuggling of Turkish antiquities, which was then widely known in the New York antiquities

community. He admits that he was particularly knowledgeable about




                                                38
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 43 of 46



         . Ignoring all this, Steinhardt instead went ahead with his acquisition of the Idol, despite

its conspicuously spare provenance, without contacting Turkey or otherwise doing anything to

avoid purchasing stolen property. Any prejudice that might have resulted (none of which

Defendants will be able to show) is clearly of his own making. Given his acknowledged tolerance

for risk, Steinhardt got precisely what he bargained for.

       Similarly, Christie’s cannot claim it suffered any prejudice by offering the Idol for auction.

First, it is in no worse position than it was at the time it decided to auction this problematic

property. Also, it was well-aware that the Idol came from Anatolia and had no provenance before

the 1960s and, as a major international auction house, it certainly was knowledgeable that Turkey

was a particular victim of a vast amount of widely-publicized looting and smuggling.

       Finally, besides being unable to prove the other elements of laches, the evidence presented

at trial will show that Defendants cannot demonstrate that the balance of equities favors

Defendants over Plaintiff. Pavers, 248 F. Supp. 3d at 380 n.3 (“A laches defense requires the

Court to balance the equities. . .”); accord 666 Drug, 2013 WL 4042614, at *10 (“. . . Melrose’s

own conduct in availing itself of the benefits of the Fund for years while paying into the Fund at

the long-expired rate . . . undermines its bid for equitable relief such as laches.”). New York law

has long held that in determining the defense of laches, the degree of the defendant’s vigilance

when acquiring the property is as much in issue as the plaintiff’s diligence in commencing the

action. Lubell, 153 A.D.2d at 152, aff’d, 77 N.Y.2d 311; see generally Portrait of Wally, 2002

WL 553532, at *22 (laches determinations “involve a fact-intensive inquiry into the conduct and

background of both parties in order to determine the relative equities”). Moreover, defendants like

Steinhardt and Christie’s, with vast knowledge and experience in the art trade, are held to a higher

degree of inquiry. Cf., e.g., Brown v. Mitchell-Innes & Nash, Inc., 2009 WL 1108526, at *5
                                                39
     Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 44 of 46



(S.D.N.Y. April 24, 2009); Deweldon, Ltd. v. McKean, 125 F.3d 24, 27-28 (1st Cir. 1997) (art

merchants and collectors with large collections are held to a higher standard of inquiry). According

to his deposition testimony, although he is a sophisticated and wildly successful businessman who

started collecting antiquities in the late 1980s, and has amassed a collection of hundreds of objects

– with art and antiquities comprising 60% of his enormous wealth – Michael Steinhardt exercised

no caution when he acquired this extremely rare and valuable Idol, and heedlessly followed his

practice of ignoring provenance in favor of acquiring anything that he finds aesthetically pleasing

to him, especially when                     . His attempt to suggest, in his direct trial testimony

declaration, that Martin’s ownership and the Met’s possession on loan were enough provenance

for him, shows very clearly how little inquiry Steinhardt was interested in doing.

       Christie’s also exercised no vigilance when it agreed to offer the Idol at auction. As set

forth above, it did not even follow its own rules regarding the sale of antiquities. Max Bernheimer,

Christie’s Rule 30(b)(6) witness, testified at deposition that in its internal Policy on Cultural

Property, Christie’s lists 1906 as the “Sensitive Date” for Turkey as a result of its “Local

Legislation.” The Policy was in effect at the time the Idol was offered for sale at Christie’s.

Christie’s was required by the Policy to demonstrate with “verifiable information” that the Idol

was outside of Turkey before 1906, and if it could not do so, refer the matter to its Cultural Property

Committee. Christie’s was not able to demonstrate by reference to verifiable documentation that

the Idol was outside of Turkey before 1906, but it nevertheless did not refer to the Cultural Property

Committee, and did not try to contact the Republic, and went ahead with the Auction without

regard for the questions raised by the Idol’s lack of provenance before the early 1960s. Christie’s

also changed its drafts of the information contained in its auction catalogue and other documents

to remove the word “Turkey,” in an obvious attempt to obscure the origin of the Idol so as not to
                                                  40
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 45 of 46



risk informing Turkey.     As Christie’s Max Bernheimer explained, “I would remove ‘from

Turkey’[.] Why poke them in the eye?”

       Now, in his direct testimony, Bernheimer claims that the “sensitive date” is only one that

“a country may argue should be considered as the date by which objects must be out of the country

in order for good title to be exchanged” but that Christie’s “does not necessarily agree.” This

brazen attempt by Bernheimer to contradict his prior deposition testimony and the express terms

of Christie’s policy demonstrates even more clearly his and Christie’s unclean hands in this matter.

Bernheimer digs an even deeper hole for himself when he now argues that Christie’s can ignore

the local legislation of a country like Turkey and decide that the appropriate date is an arbitrary

one – 1970 – having nothing to do with Turkey’s own laws. The fact remains that Bernheimer

somehow never had anyone at Christie’s check with Turkey to see if Turkey indeed would “argue”

that 1906 was the date of its effective legislation concerning antiquities and took affirmative steps

to conceal Turkey’s right to claim its ownership interest in the Idol.

       In sum, the opposing parties in this case have vastly different attitudes concerning the

importance and legal obligation of returning cultural property to Turkey, the country in which the

Idol was discovered and from which it was unlawfully removed. Turkey has been recognized as

a leader among nations around the world in pursuing the return of cultural property looted from its

territory. Steinhardt, however, does not recognize Turkey’s rights to reclaim its property and

instead believes that he has no obligation whatsoever to investigate the provenance of antiquities

that he has decided to acquire, even if they have been “freshly” and illegally excavated from

countries that have patrimony laws like Turkey. And Christie’s has aided his conduct by accepting

the Idol for consignment despite its admitted knowledge that it originated from Turkey and that

Turkey had a patrimony law dating from 1906, and its express internal policy to investigate
                                                 41
    Case 1:17-cv-03086-AJN-SDA Document 331 Filed 04/24/20 Page 46 of 46



patrimony laws like Turkey’s 1906 Decree to ensure that it avoids offering for auction looted

cultural property, as it did in this case. And both Steinhardt and Christie’s have attracted the

attention of law enforcement authorities for their apparent engagement in trafficking in looted

property.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s requests for relief should be granted in their entirety.

Dated: New York, New York
       April 24, 2020


                                              HERRICK, FEINSTEIN LLP
                                              By s/ Lawrence M. Kaye___________
                                                     Lawrence M. Kaye
                                                     Victor J. Rocco
                                                     Howard N. Spiegler
                                              2 Park Avenue
                                              New York, New York 10016
                                              (212) 592-1400
                                              lkaye@herrick.com
                                              vrocco@herrick.com
                                              hspiegler@herrick.com

                                              Attorneys for Plaintiff Republic of Turkey




                                                 42
